         Case 4:20-mj-00033-KPJ Document 1 Filed 01/24/20 Page 1 of 1 PageID #: 1
                                                 * \
                                                \ i

AO 91 (Rev. 11/11) Criminal Complaint


                                    United States District Court m                                   4 2020
                                                            for the                            Clerk, U.S. District Court
                                                                                               Eastern District of Texas
                                                 Eastern District of Texas

                 United States of America                     )
                               v.                             )
                                                              ) Case No.
                       Tony Sullivan (1)
                 Kimondra Damon Skyler (2)                    ) 4:20MJ33
                                                              )
                                                              )
                                                              )
                          Defendant(s)


                                             CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief
On or about the date(s) of April 2019 to the present in the county of Denton County in the

     Eastern District of Texas , the defendant(s) violated:

            Code Section Offense Description
18 U.S.C. § 1951(a) Interference with commerce by robbery




         This criminal complaint is based on these facts:

See the attached affidavit of SA Christopher B. Doering FBI




             Continued on the attached sheet.



                                                                                       Complainant s signature

                                                                                 SA Christopher B. Doering FBI
                                                                                       Printed name and title


Sworn to before me and signed in my presence.



Date: 01/24/2020
                                                                                          Judge s signature


City and state: Plano, Texas Kimberly C. Priest Johnson, U.S. Magistrate Judge
                                                                                       Printed name and title
